Citation Nr: 1755979	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Board hearing.  In July 2016, the Board denied service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

The Veteran appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision and remanding for additional proceedings.  


REMAND

In the May 2017 JMR, the parties agreed to remand the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, finding that the Board erred by not ensuring that VA satisfied the duty to assist by undertaking reasonable efforts to verify whether the Veteran was exposed to herbicide agents.  Specifically, a May 31, 2011, Defense Personnel Record Information Retrieval System (DPRIS) response indicates that the Naval Historical Center, Ships History Branch, Washington Navy Yard, Washington, D.C., maintains a classified 1968 history for the USS Richmond K. Turner that could not be accessed through DPRIS.  The record does not indicate that VA ever contacted the Naval Historical Center to determine whether that agency could provide information to verify whether the Veteran was exposed to herbicide agents, and the Board did not address why such assistance was not provided.  Pursuant to the directives of the May 2017 JMR, remand is required for an inquiry to be made with the Naval Historical Center, Ships History Branch and the Naval Sea Systems Command, 1333 Isaac Hull Avenue, SE, Washington Navy Yard, D.C. 20376, for an assessment of the logs or records of the operations of the USS Richmond K. Turner to determine the likelihood that the ship was anchored in Da Nang Harbor, exposing the Veteran to herbicides by inhalation, bathing, and portable drinking water between July 1968 to November 1968 and from June 1970 to July 1970, as purported by the Veteran and his shipmates. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Naval Sea Systems Command, 1333 Isaac Hull Avenue, SE, Washington Navy Yard, D.C. 20376, an assessment of the logs or records of operations of the USS Richmond K. Turner to determine the likelihood that the ship anchored in Da Nang Harbor, exposing the Veteran to herbicides by inhalation, bathing, and portable drinking water between July 1968 to November 1968 and from June 1970 to July 1970.  

2.  Following any additional indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

